Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the rules say figures show every feature, not the entire combination, this is not persuasive.  CFR 1.83 recites in full:
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

“The drawings must show every feature of the invention specified in the claims.”  Claim 41 depends from claim 1 and requires all the limitations of claim 1.  As such, claim 41 specifies an imaging module comprising a housing, a first laterally, facing imaging element having a first visual axis, a second laterally facing imaging element having a second visual axis, wherein the first and second visual axes are opposed, further comprising a top-facing imaging element in the imaging module, the top-facing imaging element having a visual axis that is perpendicular to the circumference of the clip and the visual axis of a front-facing imaging element of the endoscope, and a top-facing light source located adjacent to the top-facing imaging element such that the light source provides illumination for the acquisition of images by the top-facing imaging element.  The imaging module specified in claim 41 comprises three imaging elements.  Such an imaging module is not shown in the figures.  Therefore the drawing objections are maintained.
In response to Applicant’s argument that the relevant statute only requires a drawing “where necessary for the understanding of the subject matter sought to be patented,” it is noted that Applicant is reciting CFR 1.81.  Rule 1.81 does not contradict rule 1.83, but rather rule 1.83 clarifies rule 1.81 such that “a drawing where necessary for understanding of the subject matter sought to be patented” as recited in 1.81 explicitly includes “every feature of the invention specified in the claims” as recited in 1.83.
In response to Applicant’s argument that paragraph [0042] of the specification explains that the positional sensors report the position of “where the image was acquired,” Examiner respectfully disagrees.  The first passage that Applicant emphasizes states, “[a]n accelerometer may measure the motion and direction of the distal portion of the endoscope.  This may help to inform a practitioner of any abrupt or discontinuous orientation changes in the endoscope position, which may indicate that the endoscope is looping or forming kings as it is advanced within a tubular cavity.”  This passage teaches the accelerometer measures motion and direction.  Motion and direction information, on their own, are not sufficient to determine position without further information such as the starting location.  This passage does not indicate that the accelerometer is able to determine a position such that it can “report the position” to the controller.  Instead, this passage teaches the accelerometer provides motion and direction information, and the practitioner uses this motion and direction information to determine an orientation change in the endoscope position.  
The second passage Applicant emphasizes states, “[f]or example, a controller may use data from the accelerometer in an algorithm to generate an indicator on a virtual map of a colon to mark areas in the colon for which an image has been acquired.”  This passage clearly teaches that the controller is the element calculating the position of the image, not the accelerometer.  The accelerometer measures the motion and direction as set forth above, and then the controller has to perform additional calculations via an algorithm in order to determine the position of the indicator.
Applicant also cites paragraph [0047] for support.  The relevant passage from paragraph [0047] states, “[t]he endoscope and/or secondary imaging endoscopic device may be in communication with a controller that is configured to store and process acquired images and video, receive signals from the accelerometer, pressure sensor, and/or force sensor, as well as to steer the endoscope and control the orientation of the side imaging elements….The controller may be pre-programmed with an algorithm that correlates the collected image and/or video data 
In response to Applicant’s argument that the Action does not accurately address the claim language, it appears that Applicant is referring to the passage on page 5 of the action which states, “[t]he specification teaches the controller ‘correlates’ image data with data from the accelerometer.  There is no support in the specification for the positional sensor being designed to ‘report the position of the imaging device’ to the controller.”  In this passage Examiner quotes the specification and then separately quotes the claim language.  It is unclear how this does not accurately address the claim language, as Applicant asserts.  Therefore the argument is unpersuasive at least until Applicant further clarifies how the Examiner is not accurately addressing the claim language.
The first paragraph of page 4 of the arguments begins, “[s]econd, is the Action questioning the difference between the word ‘correlates’ in the specification vs. the word ‘combines’ in the specification?”  Section 8 of the final Office action does not question the difference between the word ‘correlates’ and ‘combines’ nor does Examiner argue that the claim 
Applicant argues the Action identifies no ambiguity with respect to the rejection of claims 1 and 46 under 35 U.S.C. 112(b), and where a claim as one and only one reasonable interpretation it’s not indefinite.  Examiner respectfully disagrees with this characterization.  In section 11 of the final Office action, Examiner clearly states that “[i]t is therefore unclear whether the Applicant considers the controller part of the invention.”  There are currently two possible interpretations of claims 1 and 46: 1) a detachable imaging device comprises a positional sensor and a controller, or 2) a detachable imaging device only comprises a positional sensor, and the controller is separate from and not included in the claimed invention.     
Applicant’s citation of BMC Resources, Inc. v. Paymentech is not persuasive because it is germane to the current rejection. MPEP 2111 states:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. In contrast, an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims when examining patent applications in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989).
  
It is further noted that BMC Resources, Inc. v. Paymentech is not concerned with indefiniteness or claim interpretation, but rather the concept of joint infringement.  
Applicant argues that the Action overlooks the claim language: the claim recites that the positional sensor is “designed to report position of the imaging device to a controller,” and further the claim recites properties of the positional sensor by reference to how it interacts with the controller.  Examiner agrees that the claim recites properties of the positional sensor by reference to how it interacts with the controller and that based on the formatting of this recitation, the claim does not require the controller as part of the apparatus.  However the claim goes on to recite specific functions of the controller, i.e. that it “is programmed to process image 
In response to Applicant’s argument that this very situation is approved in MPEP 2173.02, this is not persuasive at least because the language of Orthokinetics as recited in MPEP 2173.02 does not match the fact pattern of the current application.  As set forth above and in the final Office action, the 112(b) rejection of claims 1 and 46 is based on the language, “a positional sensor designed to report position of the imaging device to a controller that is programmed to process image data acquired by the first and second imaging elements in combination with data from the positional sensor, and based on the data processing, provide feedback to a practitioner, to facilitate steering of the endoscope,” as a whole.  The claim language of Orthokinetics is not analogous at least because it does not go on to recite specific functions of the automobile separate from the function of the wheelchair.  
Applicant argues that rejection based on “type of language” is forbidden in MPEP 2173.01.  Examiner notes that the pertinent portion of MPEP 2173.01 is that Applicant my use “any format which makes clear the boundaries of the subject matter for which protection is sought.”  Examiner is not rejecting claims 1 and 46 because of a type of language.  It is Examiner’s position that the format of claims 1 and 46 do not make it clear the boundaries of the subject matter for which protection is sought.  
Applicant argues that the Action reflects confusion as to the definition of the term “positively recited” and that the MPEP and Federal Circuit case law use the term “positively recited” to mean “in the claim language of the body of the claim,” as opposed to “nonlimiting language in the preamble” or “inferred from the specification.”  MPEP 2115 states, “[c]laim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”  Therefore “positively recited” is not only mentioned in the MPEP as meaning “in the claim language of the body of the claim.”
Applicant argues that the Action claims that the language is indefinite because it is “functional.”  This is an incomplete summary of section 11 of the final Office action. The relevant portion of section 11 states in full, “in the previous claim the controller was positively recited such that the claim explicitly stated the detachable imaging device comprised a controller.  In the current claim the controller is not positively recited, but instead is defined within a functional limitation of the positional sensor; that is, the detachable imaging device does not expressly comprise a controller but rather comprises a positional sensor designed to communicate information with a controller.  It is therefore unclear whether the Applicant considers the controller part of the invention.”  Examiner did not make the argument that the claim language is indefinite solely because it is functional language.  Rather, Examiner’s point was that the amendment as a whole, which changed the claim language from
the detachable imaging device…, further comprising: 
a controller that is configured to combine image data acquired by the first and second imaging elements and the positional sensor, and based on the combined data, provide feedback to a practitioner, to facilitate steering of the endoscope

to instead recite 
the detachable imaging device comprising:…
a positional sensor designed to report position of the imaging device to a controller that is configured to combine image data acquired by the first and second imaging elements 

made claim 1 indefinite because it was unclear if Applicant meant to maintain the previous interpretation or to change the interpretation such that the controller was no longer considered a part of the invention.  
Applicant argues “the claim language is structural.”  It is unclear which to portion of the claim language specifically Applicant is referring by this statement, further explanation is requested.
Applicant argues that very similar claim language was characterized as “structural” by the Federal Circuit in Gemtron Corp. v. Saint-Gobain Corp.  This citation is again not persuasive because it is not germane to the current rejection.  As set forth above, MPEP 2111 states:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. In contrast, an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims when examining patent applications in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989).
   
Further, it does not appear that the cited claim language of Gemtron Corp. v. Saint-Gobain Corp is “very similar” to the currently pending language.  Gemtron Corp. v. Saint-Gobain Corp 
Applicant cites Ex parte Jung in Application 11/262,494 as support that this kind of claim form is not indefinite.  This is not persuasive because the fact pattern of Ex parte Jung is not similar to the current application.  Ex parte Jung in Application 11/262,494 is directed to a key, a lock, and a retainer.  Examiner rejected dependent claims 11 and 12 because they required first and second regions of the lock to be electrically and thermally isolated from each other, and it was Examiner’s stance that it was unclear how any part of the lock and key device could be isolated from the other.    The Board overturned this rejection because there was clear support in the Specification that provided a sufficient explanation as to what the terms in claims 11 and 12 meant to one of ordinary skill.  Examiner further rejected dependent claim 6 because it recited the retainer being required to block passage of the key when the key is in the second orientation.  Examiner’s stance was that claim 1 already required the lock to perform this function, and it was unclear how the lock and the retainer could both perform the same function.  The Board overturned this rejection because the disclosure made it clear that either or both of the lock and the retainer may perform the blocking function.  
In the conclusion section, Applicant states, “[i]n view of these remarks, Applicant respectfully submits that the claims are in condition for allowance.”  It is noted for the record that the remarks filed 03/15/2021 do not address the prior art rejections under 35 U.S.C. 103.  Therefore, even if these remarks were persuasive, they would not place the claims in condition for allowance because they did not address all of the rejections of the final Office action.

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795